Citation Nr: 1119336	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-34 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right hand disorder. 

2.  Entitlement to service connection for a left hand disorder. 

3.  Entitlement to service connection for a right wrist disorder. 

4.  Entitlement tot service connection for a left wrist disorder. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to February 1965.  The Veteran also has unverified periods of Air Force National Guard service. 

This appeal arises from a July 2007 rating action of the Providence, Rhode Island Department of Veterans' Affairs (VA) Regional Office (RO).

In July 2009, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in April 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for right and left wrist and hand disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Current bilateral hearing loss is not shown.  

3.  Current tinnitus is not shown.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by during active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in September 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Some National Guard service treatment records have been obtained and associated with his claims file.  A response from the Command Readiness Center indicated no service medical records were found.  A response from PIES also found no records were identified based on the information furnished.  He was informed of this development in a July 2007 RO letter.  

The Board notes that there are limited private treatment records within the file, only relating to his hand and wrist claims.  In an October 2006 letter, the RO requested the Veteran either obtain the private treatment records or identify them for his claimed disorders so that the RO may obtain them.  No private treatment providers were identified.  The Court has also held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

The Board notes that the Veteran was not provided a VA medical examination and request for an opinion to assess the current nature and etiology of his claimed hearing loss or tinnitus.  However, VA need not conduct an examination with respect to the claims of entitlement to service connection for hearing loss or tinnitus, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that the Veteran has hearing loss or tinnitus related to service.  Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends he is entitled to service connection for hearing loss and tinnitus incurred as a result of noise exposure during his four months of active service.

In a December 2001 private treatment record, the examiner noted the Veteran had no hearing complaints.  

In his September 2006 claim, the Veteran reported hearing loss and tinnitus due to in-service to engines, heavy equipment, and a motor vehicle accident.  

In a November 2007 statement, the Veteran reported that he used to shoot the M14, machine guns, .45 pistol, and 104 Howitzer to learn how to operate and shoot the guns because it was during Vietnam.  He indicated he had ringing in his ears and the sergeant in control told him it would go away.  He claimed he still has ringing in his ears, he has a hard time hearing people, and he still has noises in his ears when it is quiet. 

The Board has carefully considered the contentions regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus advanced by the Veteran.  However, he has not submitted objective medical findings of any current diagnosis of a chronic bilateral hearing loss or tinnitus, and private medical records are silent for any evidence of the claimed disabilities.  As indicated above, he has given no indication as to where such evidence may be found.  

The Board notes that the Veteran has provided no information that may be construed as competent and credible lay evidence of chronic symptoms during active service or of continuity of symptomatology since active service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Board finds that his reports of continuity of symptomatology are inconsistent upon review of the record.  In his September 2006 claim, the Veteran reported his hearing loss started in December 1964.  Likewise, in his November 2007 statement, the Veteran indicated he has had ringing in his ears since service.  However, in the December 2001 private treatment record, the examiner noted no ear complaints.  In light of these inconsistent accounts of when his hearing loss and tinnitus symptomatology began and the continuity of symptomatology, the Board is unable to afford the Veteran's statements as much probative value as they would otherwise have with respect to the question of whether there has been a continuity of hearing loss or tinnitus symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Unfortunately, the Veteran has presented no medical evidence showing that he has  current hearing loss or tinnitus.  Although the RO and AMC requested medical evidence to support his claims, he has provided nothing to show that he has current hearing loss or tinnitus.  As stated previously, the Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of hearing loss or tinnitus (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).  As there is no competent and credible evidence that the Veteran currently has hearing loss or tinnitus, the preponderance of the evidence is against the claim that hearing loss and tinnitus are related to service, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDERS

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

Further development on the matter of entitlement to service connection for right and left wrist and hand disorders are warranted.  As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.

As noted previously, only some National Guard service treatment records have been obtained and associated with his claims file.  A response from the Command Readiness Center indicated no service medical records were found.  A response from PIES also found no records were identified based on the information furnished.  He was informed of this development in a July 2007 RO letter.  

A November 1967 service treatment record titled "Emergency Medical Care During Inactive Duty for Training" indicates that the Veteran was treated for a sprained left wrist with an ace bandage for three days.  It was noted the Veteran sprained his left wrist while doing push-ups. 

In a December 2001 private discharge report, the examiner noted no cyanosis, clubbing or edema of the extremities, and that strength was 5/5 bilateral upper extremities.  Reflexes were 1+ bilaterally upper and lower extremity.  

In a December 2001 private follow-up from Rhode Island Hospital, the Veteran denied weakness, joint pain, swelling, and stiffness.  It was also noted that the Veteran was in a motor vehicle accident in 1979 and that his left shoulder has dislocated three times.  The Veteran stated  he was not sure why he was being evaluated as he had no complaints. 

The Veteran reported in his September 2006 claim that he worked in auto repair until 2003 and that he had a heart attack.  The Veteran has also submitted lay statements from K. D. and J. R. who each reported that in March 1965, the Veteran came home from active duty basic training for his National Guard unit with his right arm in a cast from his wrist to his forearm.  

In a May 2008 private treatment record, W. G., M.D., indicated that the Veteran first injured both hands in 1965.  At that time, he was a soldier and fell while marching injuring the hands.  He stated he has been experiencing upper extremity problems since that time, and specifically complains of throbbing of both hands as well as intermittent, diffuse paresthesias.  Nerve conduction studies found a prolonged median motor distal latency bilaterally.  An electromyographic examination found chronic denervation in the abducto pollicis brevis muscles bilaterally.  The examiner diagnosed bilateral carpal tunnel syndrome, right-sided ulnar compressive neuropathy at the wrist affecting both the motor and sensory components of that nerve, and mild left-sided ulnar sensory neuropathy of the canal of Guyon. 

In an undated letter, M. M., PA-C, reported that the Veteran first injured both hands in 1965 when he fell while marching.  Since that time, he has been experiencing upper extremity problems, specifically, throbbing of his right hand as well as intermittent, diffuse paresthesias, which cause him chronic pain. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, there is evidence that the Veteran has a current diagnosis of left and right carpal tunnel syndrome, and a documented in-service left wrist sprain.  The Veteran has also claimed he had a right arm injury during service; however, the Board notes that service treatment records are unavailable for that time.  The Board finds that a VA examination is necessary to obtain an opinion concerning the etiology of the Veteran's diagnosed left and right hand and wrist disorders. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his left and right hand and wrist disorders since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a physician skilled in the diagnosis and treatment of hand and wrist disorders, including carpal tunnel syndrome.  All indicated tests and studies are to be performed, and comprehensive social, and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.

The physician should be requested to confirm the diagnosis of a hand and wrist disorder, including bilateral carpal tunnel syndrome, and provide an analysis as to etiology.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any wrist or hand disorders found had their onset in service or is causally related to any incident of service.  The physician is requested to specifically comment on the Veteran's claimed in-service right arm injury and documented in-service left wrist sprain.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

